

Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT
THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) dated as of May 11, 2020, is among CORPORATE PROPERTY ASSOCIATES 18
– GLOBAL INCORPORATED, a Maryland corporation (“CPA:18”), CPA: 18 LIMITED
PARTNERSHIP, a Delaware limited partnership of which CPA 18 is the general
partner (the “Operating Partnership”), and CAREY ASSET MANAGEMENT CORP., a
Delaware corporate and wholly-owned subsidiary of W. P. Carey Inc. (the
“Advisor”).
W I T N E S S E T H:
WHEREAS, CPA:18, the Operating Partnership and the Advisor have entered into
that certain Amended and Restated Advisory Agreement, dated as of January 1,
2015 and the First Amendment to the Amended and Restated Advisory Agreement,
dated as of January 30, 2018 (as amended, modified or supplemented, the
“Agreement”); and
WHEREAS, CPA:18, the Operating Partnership and the Advisor have agreed to amend
the Agreement in accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.
Definitions. All capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.

2.
Disposition Fees. The following Subsection 9(f)(iii) is hereby added to
Section 9:

“Notwithstanding the foregoing, the Advisor shall waive Disposition Fees with
respect to sales or other dispositions, directly or indirectly, of Investments,
including sales and dispositions of single Investments and portfolios of
Investments; provided, however, that the foregoing waiver shall not apply to
sales and dispositions of all or substantially all of the Investments of CPA:
18, directly or indirectly, in one or a series of related transactions,
including by way of a merger, a transfer of the majority of the voting interests
of CPA:18 and/or a liquidation of CPA: 18.”
3.
Expenses.

Subsection 10(a)(xvi) is hereby superseded in its entirety by the following:
“(xvi) all other expenses the Advisor incurs in connection with providing
services to CPA:18, including reimbursement to the Advisor or its Affiliates for
the cost of rent, goods, materials and personnel incurred by them based upon the
compensation of the Persons involved and an appropriate share of overhead
allocable to those Persons; for purposes of this section rent shall exclude rent
for the Advisor’s new office headquarters until the expiration of the Advisor’s
lease for its existing headquarters and expenses related to the office
headquarters relocation.”
a.Subsection 10(b) is hereby superseded in its entirety by the following:
Expenses described in clause (xvi) of Section 10(a) and any other expenses
described in Section 10(a) that are shared expenses of CPA: 18, other entities
managed by the Advisor and its Affiliates and W. P. Carey Inc. and its
Affiliates (for their own account), except for those related to overhead, shall
be allocated among such entities based upon the percentage that CPA: 18’s total
revenues for the most recently completed four fiscal quarters represent of the
combined total revenues for such period of CPA: 18, W. P. Carey Inc. and each
REIT or other entity managed by the Advisor and its Affiliates (provided that if
any such entity has not been in operation for the full four quarter period, the
period for which such entity has been in operation shall be annualized), or such
other methodology as may be approved by the Board (including a majority of the
Independent Directors). No reimbursement shall



--------------------------------------------------------------------------------



be made for the cost of personnel to the extent that such personnel are used in
transactions for which the Advisor receives a separate fee. Expenses described
in clause (xvi) of Section 10(a) and any other expenses described in Section
10(a) related to overhead shall be allocated to CPA:18 beginning January 1, 2020
based upon the percentage the Advisor’s full-time employee equivalents
attributable to CPA:18 comprise of Advisor’s total full-time employee
equivalents, weighted on a cash compensation basis (the “FTE Equivalent
Calculation”), such FTE Equivalent Calculation to be reviewed annually by CPA:18
and the Advisor.”
4.
No Further Modification. Except as modified hereby, the Agreement shall remain
in full force and effect, and as modified hereby, the Agreement is ratified and
confirmed in all respects.

5.
Representations and Warranties. CPA:18, the Operating Partnership and the
Advisor each hereby represent and warrant that it has full right, power and
authority to enter into this Amendment and that the person executing this
Amendment on behalf of CPA:18, the Operating Partnership and the Advisor,
respectively, is duly authorized to do so.

6.
Counterparts; Electronic Signatures. This Amendment may be executed in one or
more counterparts, each of which shall constitute an original and all of which
when taken together shall constitute one and the same instrument. An executed
facsimile or .pdf of this Amendment may be relied upon as having, and shall be
deemed to have, the same force and effect as an original.

7.
Governing Law. This Amendment shall be governed by the laws of the State of New
York, without giving effect to any principles regarding conflict of laws.





[The remainder of this page is intentionally left blank]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Amended and Restated Advisory Agreement as of the day and year first above
written.
CORPORATE PROPERTY ASSOCIATES 18 – GLOBAL INCORPORATED
 
 
By:
/s/ ToniAnn Sanzone
 
Name: ToniAnn Sanzone
 
Title: Chief Financial Officer
 
 
 
 
 
 
CPA: 18 LIMITED PARTNERSHIP
 
 
By: CORPORATE PROPERTY ASSOCIATES 18 – GLOBAL INCORPORATED, its general partner
 
 
By:
/s/ ToniAnn Sanzone
 
Name: ToniAnn Sanzone
 
Title: Chief Financial Officer
 
 
 
 
 
 
CAREY ASSET MANAGEMENT CORP.
 
 
By:
/s/ Jason E. Fox
 
Name: Jason E. Fox
 
Title: Managing Director and Chief Executive Officer




